Simons and Witmer, JJ. (dissenting).
There is no evidence in the record upon which a jury could properly find that plaintiff’s automobile was caused to veer to the left because of potholes in the highway. To the contrary, the driver did not testify that the wheels of her vehicle struck a pothole before the accident and she repeatedly stated that she did not know what caused her to lose control of it. There being no factual issue, and no basis for legal liability of the county shown, Special Term properly granted defendant’s motion for summary judgment. (See Brooks v New York State Thruway Auth., 73 AD2d 767, affd 51 NY2d 892.) (Appeal from order of Onondaga Supreme Court — summary judgment.) Present — Dillon, P. J., Cardamone, Simons, Callahan and Witmer, JJ.